DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group I (claims 16-30 and species C figure 5a) for examination.  Claims 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ETHEREDGE (US 2007/066934 A1).
Etheredge discloses a medicament delivery device (fig.1)(abstract)(claim 1) comprising: at least one microneedle (14) suitable for delivering a medicament to a patient; and a system configured to enhance the penetration of the medicament into the patient's skin (par. [0030)).
Concerning claim 17 and the system comprises a first electrode (20/24), a second electrode (see para[0013]), and a power supply (22) connected to the first and second electrodes, the system being configured to generate an electric field between the first and second electrodes, the first and second electrodes being arranged such that, in use, the electric field generated between the first and second electrodes drives the medicament towards the skin of the patient.
Concerning claim 18 and the second electrode is permeable to allow the medicament driven by the electric field to flow through the second electrode towards the skin of the patient (note perforations in the multichannel electrode array and associated channels).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETHEREDGE (US 2007/066934 A1) in view of Wu et al. (US 2006/0009731 A1).
Etheredge discloses the claimed invention except for the electrical field being pulsed.  Wu teaches that it is known to use the electrical field being pulsed as set forth in paragraph [0005][0017] to provide a means to enhance the iontophoretic drug delivery and create transient aqueous pores to increase drug penetration capability.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Etheredge with the electrical field being pulsed as taught by Wu, since such a modification would provide the system with the electrical field being pulsed for providing a means to enhance the iontophoretic drug delivery and create transient aqueous pores to increase drug penetration capability.

Claim(s) 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETHEREDGE (US 2007/066934 A1) in view of EUM (US 2014/0066864 A1).
Etheredge discloses the claimed invention except for the heating element.  Eum teaches that it is known to use a heating element as set forth in paragraphs [0016], [0026] or 70 for one example, to provide a means to enhance delivery of a medication and increase permeability of the skin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Etheredge with a heating element as taught by Eum, since such a modification would provide the system with the heating element for providing a means to enhance delivery of a medication and increase permeability of the skin.
Concerning claim 21 and the heating element is permeable to allow the medicament to flow through the heating element towards the skin of the patient (note heated miconeedles with channels of Eum).
	Concerning claim 22 and the system comprises a heat controller for controlling the heating element (see Eum and generator or controller button 410).
Concerning claim 23-24 and the system comprises a mechanism for mixing the chemical penetration enhancer with the medicament prior to delivery of the medicament into the skin of the patient (see Etheredge para [0005] and medicament and conductive gel forming a conductive liquid.
Concerning claim 25 and a porous membrane arranged adjacent to the at least one microneedle, the porous membrane being configured to retain the medicament (note microchannels in between electrode array as in figure 2.
Concerning claim 26 and a medicament pump mechanism for pumping the medicament towards the at least one microneedle (examiner is of the position that the electrokenetic delivery system method of Etheredge would be a pump mechanism in the broadest term.
Concerning claim 27 and a reusable part (i.e. power supply) and a disposable part (i.e. electrode and microneedle structures), and wherein the medicament pump mechanism is located in the disposable part.
Concerning claim 28 and a plurality of microneedles (see 14 Etheredge).
Concerning claim 29 and a cartridge containing the medicament (see Etheredge 11).
Concerning claim 30 and the medicament delivery device is an insulin delivery device
The prior art Etheredge discloses the claimed invention except for the medicament being insulin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the medicament being insulin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Further the use of insulin in drug delivery devices for diabetes is a well known preferred treatment to a PHOSITA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783